Citation Nr: 0714170	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and later Decision Review 
Officer determination by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO), which 
denied entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus. 


FINDING OF FACT

Hypertension is not etiologically or casually related to the 
veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and rating 
decisions in June 2004 and August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2004 statement of the case.  The 
veteran received additional notice in March 2005, however the 
issuance of a supplemental statement of the case is not 
necessary because no evidence has been added to the claims 
folder subsequent to the August 2004 statement of the case.  
38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected diabetes mellitus and 
his hypertension.  The record before the Board contains a 
report of a VA medical examination, which addresses this 
question.  A VA examiner in July 2004 noted, as the veteran's 
family history, that the veteran's mother is positive for 
diabetes and hypertension.  He further noted that the 
veteran's hypertension developed around the same time as his 
diabetes mellitus, which he stated was diagnosed in 1996.  He 
observed that there was no evidence that the veteran had 
renal or diabetic nephropathy.  Therefore, the examiner 
opined that the veteran's hypertension most probably was 
familial and essential, and unrelated to his diabetes 
mellitus.

The competent medical evidence in this case fails to support 
a finding that the veteran's hypertension is proximately due 
to or the result of his service-connected diabetes mellitus.  
The veteran's VA examiner did not make this attribution and 
furthermore indicated that the disorder was most probably 
essential and hereditary in origin.  In essence, a definite 
casual connection between the veteran's service-connected 
diabetes mellitus and his hypertension has not been 
demonstrated by the evidence of record.

In sum, the medical evidence in this case does not provide a 
basis for granting service connection because the evidence 
does not show that it is at least as likely as not that the 
veteran's hypertension is proximately due to or the result of 
the service-connected diabetes.  

The only evidence clearly supportive of the veteran's claim 
consists of his statements.  There is no indication, however, 
that he is qualified through education, training, or 
experience to offer medical opinions.  His statements as to 
medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for hypertension.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


